                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               HOT SPRINGS DIVISION


KEVIN NEIGHBORS                                                                    PLAINTIFF


v.                                  Case No. 6:18-cv-6133


ANDREW SAUL
Commissioner, Social Security Administration                                     DEFENDANT


                                        JUDGMENT

       Before the Court is the Report and Recommendation (ECF No. 14) filed January 22,

2020, by the Honorable Barry A. Bryant, United States Magistrate Judge for the Western District

of Arkansas. No party has filed objections to the Report and Recommendation, and the time to

object has passed. See 28 U.S.C. § 636(b)(1).

       The Court has reviewed this case, and being well and sufficiently advised, finds that the

Report and Recommendation is proper and should be ADOPTED IN ITS ENTIRETY.

Accordingly, the decision of the Administrative Law Judge is AFFIRMED, and Plaintiff’s

Complaint is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 11th day of February, 2020.


                                                          /s/ Susan O. Hickey
                                                          Susan O. Hickey
                                                          Chief United States District Judge
